COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Francisco Herrera v. Sunbelt Rentals, Inc.

Appellate case number:   01-22-00793-CV

Trial court case number: 2022-29152

Trial court:             281st District Court of Harris County

       Appellant Francisco Herrera, Sr. filed an Unopposed Motion to Shorten Deadline for
Clerk’s Record. The motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: December 15, 2022